        Case 1:15-cr-00867-RMB Document 630 Filed 06/01/20 Page 1 of 2
                                         U.S. Department of Justice
[Type text]
                                                       United States Attorney
                                                       Southern District of New York

                                                       The Silvio J. Mollo Building
                                                       One Saint Andrew’s Plaza
                                                       New York, New York 10007


                                                       June 1, 2020

BY ECF

Honorable Richard M. Berman
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Turkiye Halk Bankasi, A.S.,
           S6 15 Cr. 867 (RMB)

Dear Judge Berman:

       The Government writes with respect to the letter from counsel for the defendant, Turkiye
Halk Bankasi, A.S. (“Halkbank”), dated May 29, 2020 requesting a 45-day adjournment of the
conference scheduled for June 8, 2020.

         The Government respectfully suggests that the Court keep the June 8, 2020 conference for
purposes of a status conference. Halkbank’s request for an adjournment is based on travel
restrictions preventing counsel from meeting in-person in Turkey to address, among other things,
Halkbank’s anticipated motion for recusal. (See generally, e.g., Dkt. Entry Nos. 570, 577, 579,
585, 587; Mar. 31, 2020 Tr. at 9-10). Although replacement counsel’s preference for in-person
meetings with Halkbank is understandable under normal circumstances, it is also the case that the
Court and the parties have had to adapt to the challenges presented by the COVID-19 pandemic,
including by substituting telephone or video-conferencing for in-person meetings. Indeed, as the
Court is aware, pursuant to the protocol adopted in this District, important criminal proceedings
regularly occur by phone or video-conference, including guilty pleas and sentencings. See, e.g.,
Standing Order, In re: Coronavirus/COVID-19 Pandemic (Video Teleconferencing and Telephone
Conferencing for Criminal Proceedings), 20 MC 176 (CM) (Mar. 30, 2020). Moreover, due to
precautions, such as shelter-in-place orders and restrictions on visits to Bureau of Prisons facilities,
necessary consultations in connection with such important criminal proceedings often occur by
telephone or video-conference. Similarly, in this case, while the Government certainly understands
new counsel’s desire to meet in person with Halkbank executives to discuss the advisability of a
recusal motion, that desire should not continue to delay this case.

        That is particularly so given the already substantial delays in this case. Even though the
superseding indictment charging Halkbank was filed on October 15, 2019, the bank’s arraignment
did not occur until nearly six months later, on March 31, 2020, principally because of the bank’s
         Case 1:15-cr-00867-RMB Document 630 Filed 06/01/20 Page 2 of 2
                                                                                           Page 2


steadfast to refusal to acknowledge service of process, litigation concerning its request to be
permitted to make a limited appearance, and its initiation of mandamus proceedings (which was
ultimately rejected by the Second Circuit). Moreover, given the uncertainty of the possibility of
travel in the future, there is no way to know when it may be safe for defense counsel to travel the
Turkey, thus effectively delaying this case indefinitely. Rather than further delay the case without
any foreseeable end point, the Government respectfully submits that the more prudent course is to
address the matters that can more readily be accomplished remotely, such as routine motion
practice. Accordingly, the Government request that the June 8 conference proceed and that at that
conference, the Court set a motion schedule.


                                                Respectfully submitted,

                                                GEOFFREY S. BERMAN
                                                United States Attorney


                                          by:       /s/
                                                Michael D. Lockard/Sidhardha Kamaraju/David W.
                                                Denton, Jr./Jonathan E. Rebold/Kiersten A. Fletcher
                                                Assistant United States Attorneys
                                                (212) 637-2193/-6523/-2744/-2512/-2238


cc: Counsel of record (by ECF)
